DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the size" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the weight" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the size" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the weight" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada (US 4,531,459), as cited by Applicant, in view of Bobichon (US 5,772,226).
With respect to claims 1-3 and 31, Yamada discloses a passenger restraint system (abstract) for roller coasters, designed to maintain a passenger in an essentially upright posture (fig. 5), the passenger restraint system comprising a fixed column (102 or 203 or 415) and a seat column (103 or 204 or 416) designed to support and hold the passenger, which seat column (103 or 204) is coupled to the fixed column (102 or 203) so as to be movable relative to the fixed column (102 or 203) and to be adjustable to the size of the passenger during an embarkation phase, and wherein the passenger restraint system further comprises a device (235 or 417) for balancing the seat column, which balancing device (235 or 417) comprises a cylinder fixed, at a first articulated end, to the fixed column (102 or 203 or 415) and, at a second articulated end, to the seat column (103 or 204 or 416).  (Figs. 1-43, col. 3, lines 34-68, cols. 4-24.)  Yamada discloses the seat column (103 or 204 or 416) is coupled to the fixed column (102 or 203 or 415) by means of a hydraulic locking mechanism (48 or 104 or 209 or 446) but is silent regarding an articulated linkage.  Bobichon teaches of the seat column (20) is coupled to the fixed column (2) by means of an articulated quadrilateral linkage (23) with a set of levers (25, 26, 43, 34); wherein the cylinder (50) extends through an intermediate space of the articulated linkage (23).  (Figs. 1-5, col. 3, lines 54-67, cols. 4-6.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Bobichon into the invention of Yamada in order to provide support and hinge means that are simple, reliable, light in weight, and cheap, so as to make In re Dailey et al., 149 USPQ 47.

Allowable Subject Matter
Claims 4-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 18-30 and 32 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES A ENGLISH/Primary Examiner, Art Unit 3616